Citation Nr: 0914287	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-14 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous disorder.

(The issue of entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, is the subject of a separate appellate 
decision.)


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2008, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

A current nervous disorder is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for a nervous disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in April 2005 and June 2006 that 
fully addressed the entire notice element.  The letters 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

Additionally, the Veteran was provided adequate notice, in 
April 2005, under Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which addresses the notice requirements specific to new and 
material claims.

To fulfill Dingess requirements, in June 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records and previously obtained a VA 
medical opinion and examination pertinent to the issue on 
appeal in July 1977.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


	
II.  Entitlement to Service Connection for a Nervous Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
a nervous disorder.  The Veteran asserts that the severe 
mental stress he was under while in the Marines caused his 
nervous disorder.  

Service treatment records have been reviewed.  The Veteran's 
enlistment examination from June 1970 did not indicate any 
mental disabilities.  There were no complaints, symptoms, or 
diagnoses of any mental disabilities while in service.  The 
only psychological examination that was completed during 
service was a psychiatric history examination conducted to 
supplement a drug exemption program after the Veteran 
admitted to using drugs for many years.  It was determined 
that further evaluation by a psychiatrist was not needed.  
Ultimately, the Veteran was honorably discharged in December 
1971.  The separation examination from December 1971 did not 
note any psychological disabilities.

Post-service treatment records have been reviewed.  There is 
no evidence of record that the Veteran was receiving 
treatment before 1977.  The Veteran first filed a claim for a 
mental disability in May 1977 and was afforded a VA 
examination in July 1977.  During the examination, the 
Veteran reported he had not received treatment any place for 
a nervous condition.  The Veteran had no complaints of 
headaches, palpitations, stomach pain, or any other 
difficulty indicating an emotional disorder.  The examiner 
described the Veteran as having unimpaired gait, balance, and 
coordination.  Romberg test was negative.  A finger to nose 
test was correctly performed.  There was no cranial nerve 
impairment, and motor strength, sensation, and reflexes were 
not impaired.  The Veteran's speech was coherent and 
relevant.  There was no reported tension or anxiety in the 
interview.  In addition, the examiner reported there was no 
evidence of psychotic symptomatology.  Memory, judgment, and 
orientation were not impaired.  The examiner diagnosed the 
Veteran with drug addiction, in remission, stating that the 
Veteran had been addicted to various drugs during service.

There are no complaints, symptoms, treatment, or diagnoses of 
a nervous disorder until September 2005 at a VA outpatient 
center.  In September 2005, the Veteran complained of anxiety 
and panic attacks, which he asserted he had been suffering 
from since 1970.  The Veteran was given a Diagnostic and 
Statistical Manual of Mental Disorders (DSM) Axis I diagnosis 
of panic disorder and marijuana abuse, with an Axis IV 
contributing factor of illicit drug use. 

As such, the post-service treatment records are absent of 
complaints or treatment related to a nervous disorder for 
many years and do not reveal a continuity of symptomatology 
such as to enable a finding that the currently diagnosed 
nervous disorder is casually related to service.  Indeed, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service (more 
than ten years), can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

During the VA outpatient visit in September 2005, the Veteran 
asserted he had been suffering from panic attacks since 1970.  
In this regard, the Board notes that he is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

However, even if the Veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced.  Therefore, 
continuity has not been established, either through competent 
evidence or through his statements.  

Additionally, an injury or disease incurred during active 
military service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(d) (2008).

Next, the Board finds that there is no medical evidence that 
causally relates the currently diagnosed nervous disorder to 
active service.  The examiner from the VA examination in 
1977, as well as the VA outpatient doctor in 2005, stated 
that the Veteran's disorder was related to drug addiction.  
As such, no medical professional has established a 
relationship between the Veteran's current nervous disorder 
and active duty.  Furthermore, the Board additionally notes 
that a more current medical examination has not been 
conducted or medical opinion obtained.  However, the Board 
finds that there is no evidence of record that a 
psychological disability occurred during service.  Also, the 
Board finds that the evidence warrants the conclusion that a 
remand for a more current examination and/or opinion is not 
necessary to decide the claim, as that evidence shows that 
the Veteran's current disability is associated with drug use 
and there is no competent evidence showing a possible nexus 
to service.  See 38 C.F.R. § 3.159(c)(4).  As service 
treatment records and post-service treatment records provide 
no basis to grant this claim, the Board finds no basis for a 
more current VA examination or medical opinion to be 
obtained.

Although the Veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of a nervous disorder.  However, because of the 
absence of a medical nexus between his current complaints and 
active duty, the absence of treatment for a nervous disorder 
in service, and the amount of time that elapsed since 
military service without treatment, the Board finds that the 
evidence is against a grant of service connection for a 
nervous disorder.


ORDER

Entitlement to service connection for a nervous disorder is 
denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


